Exhibit 10.4

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of April 7,
2015, among Summit Hotel OP, LP (the “Borrower”), Deutsche Bank AG New York
Branch, as administrative agent (the “Administrative Agent”), and the financial
institutions party to the Credit Agreement referred to below (collectively, the
“Lender Parties”).

 

PRELIMINARY STATEMENTS:

 

(1)                                 The Borrower, Summit Hotel Properties, Inc.
(the “Parent Guarantor”), the other guarantors named therein, Administrative
Agent, and the Lender Parties have entered into that certain Credit Agreement
dated as of October 10, 2013, and amended by that certain First Amendment to
Credit Agreement dated as of February 27, 2015 (as amended, the “Credit
Agreement”).  Capitalized terms not otherwise defined in this Amendment have the
same meanings as specified in the Credit Agreement.

 

(2)                                 The Borrower, the Parent Guarantor and the
other guarantors are contemplating entering into a new term loan facility on or
about the date hereof (the “Term Loan”).

 

(3)                                 The Borrower, the Administrative Agent and
the Lenders have agreed to amend the Credit Agreement on the terms and subject
to the conditions hereinafter set forth.

 

SECTION 1.                            Amendments to Credit Agreement.  The
Credit Agreement is, upon the occurrence of the Second Amendment Effective Date
(as defined in Section 3 below), hereby amended as follows:

 

(a)                                 The following text is hereby inserted as a
new Section 5.01(x), immediately following Section 5.01(w):

 

“(x) Equal Treatment.  (i)  Cause the Facility to have equal support as any
other Unsecured Indebtedness of any of the Loan Parties (whether as borrower,
co-borrower, guarantor or otherwise).  Without limiting the generality of the
foregoing, the Loan Parties shall cause any other Subsidiary or Joint Venture of
any Loan Party that is a borrower or co-borrower, guarantees, or otherwise
becomes obligated in respect of any Unsecured Indebtedness of any of the Loan
Parties, whether as a borrower, co-borrower, guarantor or otherwise, to
simultaneously duly execute and deliver to Administrative Agent a Guaranty
Supplement in substantially the form of Exhibit D hereto or such other guaranty
supplement in form and substance reasonably satisfactory to the Administrative
Agent, guaranteeing the Loan Parties’ Obligations under the Loan Documents. 
Furthermore, the Borrower shall cause any such Person to satisfy all other
representations, covenants and conditions in this Agreement with respect to
Guarantors.  Furthermore, no Lien may be granted, suffered or incurred on any
property, assets or revenue in favor of the lenders, trustees or holders under
any Unsecured Indebtedness of any of the Loan Parties without effectively
providing that all Obligations under the Loan Documents shall be secured equally
and ratably with such Unsecured Indebtedness pursuant to agreements in form and
substance reasonably satisfactory to the Administrative Agent.

 

--------------------------------------------------------------------------------


 

(ii)       The Borrower may request in writing that the Administrative Agent
release, and upon receipt of such request the Administrative Agent shall
promptly release, a Person which has become a Guarantor solely pursuant to this
Section 5.01(x) from the Guaranty so long as:  (a) no Default or Event of
Default shall then be in existence or would occur as a result of such release,
(b) the Administrative Agent shall receive such written request at least five
(5) Business Days prior to the requested date of such release (or such shorter
period as may be acceptable to the Administrative Agent in its sole discretion),
and (c) such Person is no longer required to be a Guarantor pursuant to the
terms of Section 5.01(x)(i) or any other provision of this Agreement.  Delivery
by the Borrower to the Administrative Agent of any such request for a release
shall constitute a representation by the Borrower that the matters set forth in
the preceding sentence (both as of the date of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request.  Notwithstanding the foregoing, the foregoing provisions shall not
apply to the Parent Guarantor or any owner or lessee of an Unencumbered Asset,
which may only be released as otherwise provided in this Agreement.”

 

SECTION 2.                            Representations and Warranties.  The
Borrower hereby represents and warrants that the representations and warranties
contained in each of the Loan Documents (as amended or supplemented to date,
including pursuant to this Amendment) are true and correct on and as of the
Second Amendment Effective Date (defined below), before and after giving effect
to this Amendment, as though made on and as of such date (except for any such
representation and warranty that, by its terms, refers to an earlier date, in
which case as of such earlier date).

 

SECTION 3.                            Conditions of Effectiveness.  This
Amendment shall become effective as of the first date (the “Second Amendment
Effective Date”) on which, and only if, each of the following conditions
precedent shall have been satisfied:

 

(a)                                 The Administrative Agent shall have
received, in form and substance reasonably satisfactory to the Administrative
Agent:

 

(i)                                     (x) counterparts of this Amendment
executed by the Borrower, the Administrative Agent and all Lenders, or, as to
any of such Lenders, advice satisfactory to the Administrative Agent that such
Lender has executed this Amendment, and (y) the consent attached hereto (the
“Consent”) executed by each of the Guarantors.

 

(ii)                                  A certificate of the Secretary or an
Assistant Secretary of (i) the Borrower certifying the names and true signatures
of the officers of the Borrower authorized to sign this Amendment and (ii) each
Guarantor certifying the names and true signatures of the officers of such
Guarantor authorized to sign the Consent.

 

(b)                                 The representations and warranties set forth
in each of the Loan Documents shall be correct in all material respects on and
as of the Second Amendment Effective Date, before and after giving effect to
this Amendment, as though made on and as of such date (except for any such
representation and warranty that, by its terms, refers to a specific date other
than the Second Amendment Effective Date, in which case as of such specific
date).

 

(c)                                  No event shall have occurred and be
continuing, or shall result from the effectiveness of this Amendment, that
constitutes a Default or an Event of Default.

 

2

--------------------------------------------------------------------------------


 

The effectiveness of this Amendment is conditioned upon the accuracy of the
factual matters described herein.  This Amendment is subject to the provisions
of Section 9.01 of the Credit Agreement.

 

SECTION 4.                            Reference to and Effect on the Loan
Documents.  (a)  On and after the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
each of the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended by this Amendment.

 

(b)                                 The Credit Agreement, as specifically
amended by this Amendment, is and shall continue to be in full force and effect
and is hereby in all respects ratified and confirmed.

 

(c)                                  The execution, delivery and effectiveness
of this Amendment shall not operate as a waiver of any right, power or remedy of
any Lender or the Administrative Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.

 

SECTION 5.                            Costs and Expenses.  The Borrower agrees
to pay on demand all reasonable out-of-pocket costs and expenses of the
Administrative Agent in connection with the preparation, execution, delivery and
administration, modification and amendment of this Amendment and the other
instruments and documents to be delivered hereunder (including, without
limitation, the reasonable fees and expenses of counsel for the Administrative
Agent) in accordance with the terms of Section 9.04 of the Credit Agreement.

 

SECTION 6.                            Execution in Counterparts.  This Amendment
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute but one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
letter by facsimile or as an attachment to an electronic mail message in .pdf,
.jpeg, .TIFF or similar electronic format shall be effective as delivery of a
manually executed counterpart of this letter for all purposes.

 

SECTION 7.                            Governing Law.  This Amendment shall be
governed by, and construed in accordance with, the laws of the State of
New York.

 

(Signature pages follow)

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

BORROWER:

 

 

 

SUMMIT HOTEL OP, LP,

 

a Delaware limited partnership

 

 

 

By:

SUMMIT HOTEL GP, LLC,

 

 

a Delaware limited liability company,

 

 

its general partner

 

 

 

 

 

By:

SUMMIT HOTEL PROPERTIES, INC.,

 

 

a Maryland corporation,

 

 

its sole member

 

 

 

 

 

By:

/s/ Christopher Eng

 

 

Name:

Christopher Eng

 

 

Title:

Secretary

 

(Signatures continued on next page)

 

--------------------------------------------------------------------------------


 

Agreed as of the date first above written:

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as Administrative Agent, Initial Issuing Bank,

 

Swing Line Bank and Initial Lender

 

 

 

 

 

By:

/s/ James Rolison

 

 

Name: James Rolison

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ James F. Griffith

 

 

Name: James F. Griffith

 

 

Title: Managing Director

 

 

(Signatures continued on next page)

 

--------------------------------------------------------------------------------


 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

By:

/s/ John Sletten

 

 

Name: John Sletten

 

 

Title: Vice President

 

 

(Signatures continued on next page)

 

--------------------------------------------------------------------------------


 

KEYBANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ James Komperda

 

 

Name: James Komperda

 

 

Title: Vice President

 

 

(Signatures continued on next page)

 

--------------------------------------------------------------------------------


 

REGIONS BANK,

 

as a Lender

 

 

 

By:

/s/ T. Barrett Vawter

 

 

Name: T. Barrett Vawter

 

 

Title: Vice President

 

 

(Signatures continued on next page)

 

--------------------------------------------------------------------------------


 

ROYAL BANK OF CANADA,

 

as a Lender

 

 

 

By:

/s/ Rina Kansagra

 

 

Name: Rina Kansagra

 

 

Title: Authorized Signatory

 

 

(Signatures continued on next page)

 

--------------------------------------------------------------------------------


 

FIFTH THIRD BANK,

 

as a Lender

 

 

 

By:

/s/ Casey Geling

 

 

Name: Casey Geling

 

 

Title: Vice President

 

 

(Signatures continued on next page)

 

--------------------------------------------------------------------------------


 

RAYMOND JAMES BANK, N.A.,

 

as a Lender

 

 

 

By:

/s/ James M. Armstrong

 

 

Name: James M. Armstrong

 

 

Title: Senior Vice President

 

 

(Signatures continued on next page)

 

--------------------------------------------------------------------------------


 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ Scott C. DeJong

 

 

Name: Scott C. DeJong

 

 

Title: Vice President

 

 

(Signatures continued on next page)

 

--------------------------------------------------------------------------------


 

CONSENT

 

Dated as of April 7, 2015

 

Each of the undersigned, as a Guarantor under the Guaranty set forth in
Article VII of the Credit Agreement dated as of October 10, 2013, as amended on
February 27, 2015, in favor of the Lender Parties party to the Credit Agreement
referred to in the foregoing Second Amendment to Credit Agreement, hereby
consents to such Second Amendment to Credit Agreement and hereby confirms and
agrees that notwithstanding the effectiveness of such Second Amendment to Credit
Agreement, the Guaranty is, and shall continue to be, in full force and effect
and is hereby ratified and confirmed in all respects.  Without limitation of the
foregoing, each Guarantor hereby ratifies the Credit Agreement as amended to
date.

 

 

 

 

SUMMIT HOTEL PROPERTIES, INC.,

 

 

a Maryland corporation

 

 

 

 

 

By:

/s/ Christopher Eng

 

 

 

Name:

Christopher Eng

 

 

 

Title:

Secretary

 

(Signatures continued on next page)

 

--------------------------------------------------------------------------------


 

Summit Hotel TRS 020, LLC

 

Summit Hospitality I, LLC,

Summit Hotel TRS 021, LLC

 

a Delaware limited liability company

Summit Hotel TRS 023, LLC

 

 

Summit Hotel TRS 028, LLC

 

By:

/s/ Christopher Eng

Summit Hotel TRS 029, LLC

 

 

Name:

Christopher Eng

Summit Hotel TRS 036, LLC

 

 

Title:

Secretary

Summit Hotel TRS 037, LLC

 

 

 

Summit Hotel TRS 039, LLC

 

Summit Hospitality 22, LLC,

Summit Hotel TRS 046, LLC

 

a Delaware limited liability company

Summit Hotel TRS 054, LLC

 

 

Summit Hotel TRS 055, LLC

 

By:

/s/ Christopher Eng

Summit Hotel TRS 056, LLC

 

 

Name:

Christopher Eng

Summit Hotel TRS 057, LLC

 

 

Title:

Secretary

Summit Hotel TRS 060, LLC

 

 

Summit Hotel TRS 063, LLC

 

Summit Hospitality 039, LLC,

Summit Hotel TRS 066, LLC

 

a Delaware limited liability company

Summit Hotel TRS 068, LLC

 

 

Summit Hotel TRS 069, LLC

 

By:

/s/ Christopher Eng

Summit Hotel TRS 075, LLC

 

 

Name:

Christopher Eng

Summit Hotel TRS 079, LLC

 

 

Title:

Secretary

Summit Hotel TRS 080, LLC

 

 

Summit Hotel TRS 081, LLC

 

Summit Hospitality 057, LLC,

Summit Hotel TRS 082, LLC

 

a Delaware limited liability company

Summit Hotel TRS 084, LLC

 

 

 

Summit Hotel TRS 088, LLC

 

By:

/s/ Christopher Eng

Summit Hotel TRS 093, LLC

 

 

Name:

Christopher Eng

Summit Hotel TRS 094, LLC

 

 

Title:

Secretary

Summit Hotel TRS 095, LLC

 

 

Summit Hotel TRS 096, LLC

 

Summit Hospitality 060, LLC,

Summit Hotel TRS 097, LLC

 

a Delaware limited liability company

Summit Hotel TRS 100, LLC

 

 

Summit Hotel TRS 102, LLC

 

By:

/s/ Christopher Eng

Summit Hotel TRS 104, LLC

 

 

Name:

Christopher Eng

Summit Hotel TRS 105, LLC

 

 

Title:

Secretary

Summit Hotel TRS 108, LLC

 

 

Summit Hotel TRS 109, LLC

 

Summit Hospitality 079, LLC,

Summit Hotel TRS 115, LLC

 

a Delaware limited liability company

Summit Hotel TRS 116, LLC

 

 

Summit Hotel TRS 117, LLC

 

By:

/s/ Christopher Eng

 

 

 

Name:

Christopher Eng

 

 

 

Title:

Secretary

By:

Summit Hotel TRS, Inc.,

 

 

 

a Delaware corporation, the sole

 

Summit Hospitality 081, LLC,

 

member of each of the above referenced

 

a Delaware limited liability company

 

Delaware limited liability companies

 

 

 

 

 

By:

/s/ Christopher Eng

 

 

 

 

Name:

Christopher Eng

 

By:

/s/ Christopher Eng

 

 

Title:

Secretary

 

 

Name:

Christopher Eng

 

 

 

 

Title:

Secretary

 

 

 

--------------------------------------------------------------------------------


 

Summit Hospitality 082, LLC,

 

Summit Hospitality 115, LLC,

a Delaware limited liability company

 

a Delaware limited liability company

 

 

 

By:

/s/ Christopher Eng

 

By:

/s/ Christopher Eng

 

Name:

Christopher Eng

 

 

Name:

Christopher Eng

 

Title:

Secretary

 

 

Title:

Secretary

 

 

 

Summit Hospitality 084, LLC,

 

Summit Hospitality 116, LLC,

a Delaware limited liability company

 

a Delaware limited liability company

 

 

 

By:

/s/ Christopher Eng

 

By:

/s/ Christopher Eng

 

Name:

Christopher Eng

 

 

Name:

Christopher Eng

 

Title:

Secretary

 

 

Title:

Secretary

 

 

 

Summit Hospitality 093, LLC,

 

Summit Hospitality 117, LLC,

a Delaware limited liability company

 

a Delaware limited liability company

 

 

 

By:

/s/ Christopher Eng

 

By:

/s/ Christopher Eng

 

Name:

Christopher Eng

 

 

Name:

Christopher Eng

 

 

 

 

 

 

 

 

Title:

Secretary

 

 

Title:

Secretary

 

 

 

Summit Hospitality 100, LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Christopher Eng

 

 

 

Name:

Christopher Eng

 

 

 

 

 

 

 

 

Title:

Secretary

 

 

 

(Signatures end)

 

--------------------------------------------------------------------------------